77 F.3d 488
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Arturo DOMINGUEZ-VEGA, Debtor,Arturo DOMINGUEZ-VEGA, Plaintiff-Appellant,v.Anne-Merelie MURRELL;  Victorian Village Complex, Inc.;Alumni Management, Inc.;  Giroux Glass, Inc.;Jesus Silva, Defendants-Appellees.
No. 94-56202.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 8, 1996.Decided Feb. 15, 1996.

Before:  POOLE, WIGGINS, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Arturo Dominguez Vega appeals pro se the district court's affirmance of the bankruptcy court's entry of judgment pursuant to Fed.R.Civ.P. 52(c) at the conclusion of Vega's presentation of evidence at a bench trial.   We have jurisdiction, 28 U.S.C. 158(d), and we affirm for the reasons stated by the district court.   On appeal, Vega also suggests that his due process rights were violated, but we disagree.   He received notice and an opportunity to be heard in connection with the state court unlawful detainer action and there was no stay to be lifted in the bankruptcy court for which notice or hearing was required.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3